COURT REPORTER’S REQUEST FOR EXTENSION OF TIME
                        THIS RECORD IS DUE ON January 12, 2015
         THIS RECORD WAS ORIGINALLY DUE ON December 11,FILED
                                                         2014IN
                                                      6th COURT OF APPEALS
                           I AM REQUESTING 30 DAYS      TEXARKANA, TEXAS
                                                      1/9/2015 5:21:23 AM
              THIS    RECORD IS APPROXIMATELY 250 PAGES LONG
                                                          DEBBIE AUTREY
                                                              Clerk
                 IS THIS APPEAL ACCELERATED? ___YES X NO


SIXTH COURT OF APPEALS CAUSE NO. 06-14-00192-CR
STYLE OF CASE: Reginald Reece v. The State of Texas
TRIAL COURT 202nd Judicial District
TRIAL COURT CAUSE NO. 11F0746-202

I am responsible for preparing a record in this appeal, but am unable to file the record by the
original due date for the following reason(s): (Check all that apply – attach additional pages if necessary.)


        To the best of my knowledge, the Appellant has made no claim of indigence, or has been
        found to be not indigent, and has failed to either pay the required fee or to make
        arrangements to pay the fee for preparing the record.

X       My duties listed below preclude working on this record:
        Working on reporter’s record in Bonner v. Joyce, No. 11C0822-202, filed January 5,
        2015, and regular court schedule.

        Other (explain):
In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on
counsel for all parties to the trial court’s judgment or order being appealed. I further certify by
my signature below that the information contained in this notice is true and within my personal
knowledge.


January 5, 2015                                      /s/ Camille C. Warren
Date                                                 Signature

(903) 798-3041                                       Camille C. Warren
Office Phone Number                                  Printed Name

camillewarren@cableone.net                           Official Reporter, 202nd Judicial District
E-mail address (if available)                        Official Title


The following parties have been served with a copy of this document via email:
(Information may be either printed or typed.)

Lead Counsel for Appellant(s):                       Lead Counsel for Appellee(s):

Name: Alwin A. Smith                                 Name: Lauren Sutton

Address: 602 Pine Street                             Address: 601 Main

Texarkana, TX 75501                                  Texarkana, TX 75501

Phone No. (903) 792-1608                             Phone No. (903) 735-4800

Email: al@alwinsmith.com                             Email: lauren.sutton@txkusa.org

Attorney for: Reginald Reece                         Attorney for: The State of Texas